—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated June 21, 2002, which, upon a fact-finding order of the same court dated May 13, 2002, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order dated May 13, 2002.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; Matter of Aulden M., 226 AD2d 536 [1996]), we find that it was legally sufficient to establish beyond a reasonable doubt that the appellant committed an act which, if committed by an adult, would have constituted the crime of attempted assault in the third degree (see Penal Law §§ 110.00, 120.00 [1]; see also Matter of Andre L., 207 AD2d 348 [1994]; Matter of Daniel F., 200 AD2d 571 [1994]). The Family Court’s findings of fact are to be afforded great weight on appeal and should not be disturbed if they are supported by the record (see Matter of Derrick N., 228 AD2d 445 [1996]; Matter of Kwan M., 159 AD2d 707 [1990]). Upon the exercise of our factual review power, we are satisfied that the Family Court’s determination was not *594against the weight of the evidence (cf. CPL 470.15 [5]). Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.